EXHIBIT 10.3

Sirenza Microdevices, Inc.

General Incentive Plan Terms and Conditions

As amended on August 9, 2007

 

1. Application

Set forth below are the general terms and conditions (“Terms”) upon which
eligible employees of Sirenza Microdevices, Inc. (the “Company”), its
subsidiaries and affiliates will be allowed to participate in such corporate
incentive plans as the Company may adopt from time to time, to the extent that
such plans explicitly incorporate these Terms by reference. Each such corporate
incentive plan incorporating said Terms is hereafter referred to as an
“Incentive Plan”. With respect to any particular participant in any Incentive
Plan, to the extent that the terms hereof conflict with the terms of any duly
authorized and written employment, severance or change of control agreement
between the Company or its subsidiary and such participant, the terms of the
individual agreement shall control.

 

2. Eligibility

All employees of the Company, its subsidiaries and affiliates who the Committee
specifically designates in an Incentive Plan shall be eligible to be selected to
participate in such Incentive Plan. The Committee may select the eligible
employees who shall participate in an Incentive Plan in any year at any time
before or during such year. Selection to participate in an Incentive Plan in any
year does not require the Committee to, or imply that the Committee will, select
the same person to participate in the Incentive Plan in any subsequent year, and
does not guarantee that any award under the Incentive Plan will be received by
such employee in any given year.

 

3. Administration

Each Incentive Plan shall be administered by the Compensation Committee of the
Board of Directors (the “Board”), or by another committee appointed by the Board
consisting of not less than two (2) Directors who are not employees of the
Company (the “Committee”). To the extent permitted by law, the Committee may
delegate its administrative authority with respect to any Incentive Plan and, in
the event of any such delegation of authority, the term “Committee” as used
herein and in any Incentive Plan shall be deemed to refer to the Committee’s
delegate as well as to the Committee. The Committee shall, subject to the
provisions herein and in any Incentive Plan, select employees to participate
therein; establish and administer the performance goals and the award
opportunities applicable to each participant and determine whether the goals
have been attained; construe and interpret the Incentive Plan and any agreement
or instrument



--------------------------------------------------------------------------------

entered into under the Incentive Plan; establish, amend, or waive rules and
regulations for the Incentive Plan’s administration; and make all other
determinations which may be necessary or advisable for the administration of the
Incentive Plan. Any determination by the Committee pursuant to the Incentive
Plan shall be final, binding and conclusive on all employees and participants
and anyone claiming under or through any of them.

 

4. Establishment of Performance Goals and Award Opportunities

At any time before or during each year, the Committee shall establish the method
for computing the amount of compensation which may be payable under the
Incentive Plan to each participant in the Incentive Plan for such year if the
performance goals established by the Committee for such year are attained in
whole or in part and if the participant’s employment by the Company, its
subsidiaries and affiliates continues for the required period. The Committee
shall also establish the performance goals for such year, which may be based on
any of the following performance criteria, either alone or in any combination,
and on either a consolidated or business unit level as the Committee may
determine, or such other criteria as the Committee may select: sales, net asset
turnover, earnings per share, cash flow, cash flow from operations, operating
profit, net operating profit, net income, income from operations, operating
margin, net income margin, return on net assets, return on total assets, return
on common equity, return on total capital, and shareholder value added, total
shareholder return, common stock price appreciation, total shareholder return
relative to a defined marketplace, receivables growth, debt to equity ratios,
earnings to fixed charges ratios, introduction of new products and/or services,
or developing and/or implementing action plans or strategies.

The foregoing criteria shall have any reasonable definitions that the Committee
may specify at the time such criteria are adopted, which may include or exclude
any or all of the following items as the Committee may specify or such other
items as the Committee may specify: extraordinary, unusual or non-recurring
items; effects of accounting changes; effects of currency fluctuations; effects
of financing activities (e.g., effect on earnings per share of issuance of
convertible debt securities); expenses for restructuring or productivity
initiatives; other non-operating items; spending for or other effects of
acquisitions; effects of divestitures; and effects of litigation activities and
settlements. Any such performance criterion or combination of such criteria may
apply to the participant’s award opportunity in its entirety or to any
designated portion or portions of the award opportunity, as the Committee may
specify.

 

5. Awards

Participating employees’ individual awards may vary as a percentage of their
Participating Salaries, based on both the funding approved by the Committee and
on the participant’s business unit, department, position, performance and
contribution, or on other factors, as determined in the sole discretion of the
Company. Participating Salary is defined as the product of the participant’s
total base salary paid during a given Incentive Plan period, multiplied by the
participant’s incentive pay percentage, at



--------------------------------------------------------------------------------

maximum funding. Absent Committee approval to the contrary, aggregate awards
under an Incentive Plan for any period may not exceed 100% of the Participating
Salaries of participants in such Incentive Plan for such period, as determined
by the Committee.

 

6. Employment Requirement

A participant’s award under any Incentive Plan for any period shall be
contingent on (i) continued employment by the Company, its subsidiaries and
affiliates during all or part of such period, and (ii) continued employment by
the Company through the relevant award payment date. Notwithstanding the
preceding sentence:

 

  •  

participants beginning employment at the Company 3 months or less prior to an
award payment date will generally not be eligible to receive an award;

 

  •  

in the event of a change of control of the Company (as determined by the
Committee) followed by a participant’s involuntary termination during such
Incentive Plan period, an incentive award shall be paid to the participant under
the Incentive Plan at the higher of (a) one half of the maximum award available
for such participant for such period (as determined by the Committee), or
(b) the award that would have been earned by the participant based on projected
Company performance for the full period, determined by the Committee at the time
the change of control occurs; and

 

  •  

in the event that the employment of a participant otherwise eligible for an
incentive award is involuntarily terminated by the Company after the end of a
plan period, but before the related award payment date for that plan period,
other than a termination based on such participant’s commission of a crime or an
act of fraud or dishonesty, material violation of Company policy or gross
insubordination or misconduct, the participant shall remain entitled to receive
the full amount of the award he or she otherwise would have actually earned
under the Incentive Plan in such plan period had he or she remained a Company
employee through the award payment date, payable on the award payment date.

A participant whose employment terminates prior to the end of a period or an
award payment date for any reason not excepted above shall not be entitled to
any award under any Incentive Plan for that period.

 

7. Payment of Awards

Except as provided otherwise in an Incentive Plan or by the Committee, payment
of each award under this Incentive Plan for any period shall be contingent upon
a determination by the Committee that the performance goals and employment
conditions applicable to such award have been satisfied. Unless and until the
Committee so determines, such award shall not be paid. Unless the Committee
provides otherwise, (a) earned awards shall be paid promptly following such
determination, and (b) such payment shall be made in cash, Company stock or
other form of consideration selected by the Committee in its sole discretion
(subject to any payroll tax withholding the Company may determine applies in its
sole discretion).



--------------------------------------------------------------------------------

8. Amendment or Termination

The Committee may amend, modify or terminate the terms contained herein or in
any Incentive Plan at any time in its sole discretion. Absent Committee approval
to the contrary, no such amendment or termination shall have the effect of
accelerating any award under any Incentive Plan or causing an award to become
payable.

 

9. Interpretation and Construction

No provision hereof or of an Incentive Plan, nor the selection of any eligible
employee to participate in an Incentive Plan, shall constitute an employment
agreement or affect the duration of any participant’s employment, which shall
remain “employment at will” unless an employment agreement between the Company
and the participant specifically provides otherwise. Both the participant and
the Company shall remain free to terminate employment at any time to the same
extent as if no Incentive Plan had been adopted.

 

10. Governing Law

The terms of each Incentive Plan (as augmented by the term contained herein)
shall be governed by the laws of the State of Delaware, without reference to the
conflicts of laws principles of that state.

 

11. Code Section 409A

Notwithstanding anything to the contrary herein or in any Incentive Plan, if a
participant is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and any final regulations and
guidance promulgated thereunder (“Section 409A”) at the time of the
participant’s termination of employment, then any severance payments payable
pursuant to the terms hereof or of any Incentive Plan and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
otherwise due to the participant on or within the six (6) month period following
participant’s termination will accrue during such six (6) month period and will
become payable in a lump sum payment on the date six (6) months and one (1) day
following the date of the participant’s termination of employment. All
subsequent payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. It is the intent of this
arrangement to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply.